 1

 2

 3

 4

 5
                                 IN THE UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                           CASE NO. 2:05-CR-240-GEB-DB

 9                  Respondent/Plaintiff,                ORDER CONTINUING HEARING AND
                                                         EXCLUDING TIME UNDER THE SPEEDY
10                          v.                           TRIAL ACT

11   HAMID HAYAT,                                        COURT: Hon. Gar land E. Burrell, Jr.

12                   Petitioner/Defendant.

13

14          For the reasons set forth in the Stipulation to Continue Hearing and Exclude Time Under the

15 Speedy Trial Act, filed by Respondent/Plaintiff United States of America (the “government”) and

16 Petitioner/Defendant, Hamid Hayat, and for good cause shown, the Court finds:

17          1.      On July 30, 2019, this Court entered an order vacating Hayat’s conviction and sentence

18 after finding that Hayat’s privately-retained defense counsel, Wahzma Mojaddidi, provided him with

19 Constitutionally ineffective representation during his 2006 criminal trial.

20          2.      Thereafter, on or about August 9, 2019, the Court granted the parties’ joint stipulation

21 permitting Hayat’s release from custody under conditions set forth in the Court’s order. Hayat was

22 released the same day.

23          3.      At the parties’ request, the Court also scheduled a status conference in this matter for

24 September 20, 2019. Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the Court excluded the

25 time between August 9, 2019, and September 20, 2019, from the calculation of time within which a re-

26 trial must commence. Thereafter, at the parties’ request, the Court rescheduled the status conference to
27 November 22, 2019, and excluded the time between September 20, 2019, and November 22, 2019, from

28 the calculation of time within which a re-trial must commence.

                                                          1
30
 1          4.      The parties now jointly seek to continue the status hearing currently scheduled for

 2 November 22, 2019, to December 20, 2019, and seek a further exclusion of time for the purpose of

 3 computing the deadline under the Speedy Trial Act by which a re-trial must commence.

 4          5.      The parties agree that a re-trial in this matter will require substantial preparation by

 5 defense counsel, including a fresh review of all pre-trial discovery, which includes hours of recorded

 6 conversations and other exhibits, identification and preparation of experts and other defense witnesses,

 7 and potential pursuit of security clearances or co-counsel in possession of such clearances.

 8 Consequently, the parties jointly request this Court exclude for purposes of calculating the deadline by

 9 which a re-trial must commence under the Speedy Trial Act, the period between November 22, 2019,

10 and December 20, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T4.

11          6.      The parties stipulate and agree that defense counsel believes that failure to grant the

12 above-requested continuance would deny defense counsel the reasonable time necessary for effective

13 preparation, taking into account the exercise of due diligence.

14          7.      The parties stipulate and agree that the ends of justice served by excluding time as set

15 forth in this stipulation outweigh the interest of the public and Hayat in a trial within the original date

16 prescribed by the Speedy Trial Act.

17          8.      The parties further agree and stipulate that they will move to vacate the status conference

18 should the United States decide not to pursue a re-trial in this matter, and, in that instance, the release

19 conditions set forth in the Court’s August 9, 2019 Order shall terminate upon the United States’ filing of

20 a motion to dismiss the Second Superseding Indictment.

21          9.      Nothing in this order shall preclude a finding that other provisions of the Speedy Trial

22 Act dictate that additional time periods are excludable from the period within which a trial must

23 commence.

24          Accordingly, pursuant to the parties’ stipulation and for good cause shown, it is hereby

25          ORDERED that, the status conference to address scheduling for a re-trial in this matter,

26 currently scheduled for November 22, 2019, is continued to December 20, 2019; and it is further
27          ORDERED that, under Local Code T4, the period between November 22, 2019, and December

28 20, 2019, shall be excluded for purposes of calculating the deadline by which a re-trial must commence

                                                          2
30
 1 under the Speedy Trial Act, 18 U.S.C.§ 3161(h)(7)(A), B (iv); and it is further

 2          ORDERED that, the parties shall move to vacate the status conference should the United States

 3 decide not to pursue a re-trial in this matter, and, in that instance, the release conditions set forth in this

 4 Court’s August 90, 2019 Order shall terminate upon the United States’ filing of a motion to dismiss the

 5 Superseding Indictment, and it is further

 6          ORDERED that, nothing in this order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO ORDERED.

10          Dated: November 20, 2019

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                           3
30
